{¶ 36} I write separately only to emphasize that, upon proper objection, inadmissible hearsay should be excluded from evidence in permanent custody hearings tried to a judge. The Rules of Juvenile Procedure specifically state: "The Rules of Evidence shall apply in hearings on motions for permanent custody." Juv. R. 34(I).
 {¶ 37} In this particular case, the appellant failed, with minor exceptions, to pinpoint the precise hearsay statements which she claimed were incorrectly admitted into evidence, and she also failed to demonstrate the prejudice of those statements within the context of this case. Accordingly, her argument must fail. *Page 1